In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *524Supreme Court, Nassau County (Jonas, J.), dated March 26, 2001, which granted the motion of the defendant Cho Pyung Choi, in which the defendant Roy A. Campbell joined, for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs payable to the respondent Cho Pyung Choi.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955). The plaintiff failed to do so (see, Monette v Keller, 281 AD2d 523; Grossman v Wright, 268 AD2d 79, 84). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.